Title: Enclosure C: [Statement of Interest Payable in the Year 1794], 6 January 1795
From: Wolcott, Oliver, Jr.
To: 




Guilders.
Guilders.

Guilders
S:
d.
rate of excha. ⅌ Guilder
Amount in Dollars
Cents




Five ⅌ Cent: Loans effected at Amsterdam.








On 4,000,000

of the loan of 5,000,000 ⅌ Contracts dated June 11: 1782, at interest from June 1: 1793 to June 1: 1794
200,000







on 1,000,000

⅌ Contract dated June 1: 1787, at interest for the same period
50,000







on 1,000,000

⅌ Contract dated march 13: 1788, do  do
50,000








6,000,000.
Effected under the late Government.








on 3,000,000

⅌ Contract dated february 1: 1790 at interest from february 1: 1793 to february 1: 1794
150,000







on 2,500,000

⅌ Contract dated march 2: 1791 at interest from march 1: 1793 to March 1: 1794
125,000







on 6,000,000

⅌ Contract dated decem: 14: 1791 at interest from septem: 1: 1793 to septemr. 1: 1794
300,000







on 1,000,000

being a reloan of the first instalment due on June 1: 1793 on the loan of 5,000,000 ⅌ contracts of June 11: 1782, at interest from June 1: 1793 to June 1: 1794
50,000








12,500,000
Effected under the present Government.








on 2,000,000

Four per Cent: Loans effected at Amsterdam.⅌ Contract dated march 9: 1784 at interest from february 1: 1793 to february. 1: 1794
80,000








2,000,000
Effected under the late Government.








on 3,000,000

⅌ Contract dated decembr. 24: 1791 at interest from Jany. 1: 1793 to january 1: 1794
120,000







on 2,950,000

of a loan of 3,000,000 ⅌ contract of august 9: 1792 at interest from June 1: 1793 to June 1: 1794
118,000








5,950,000
Effected under the present Government.








on 2,050,000

Four and a half per Cent: Loan effected at Antwerp.of a loan of 3,000,000 ⅌ contract dated november 30. 1791, from december 1: 1793 to december 1: 1794—of this loan 950,000 have been suppressed.
92,250








2,050,000
Effected under the present Government.









28,500,000

1,335,250


@ 40 cents
534,100





Commission on payment of interest at one ⅌. Cent
13,352
10

do
5,341





Amount exclusive of postage, expenses for advertising &c Guilders
1,348,602
10

or Dollars
539,441











Statement of Loans Effected at Amsterdam and Antwerp for Account of the United States; Remaining Unpaid on December 31: 1794


Guilders.
Guilders.

 Amount received Guilders
 Amount of loans at the same interest Guilders




 Five ⅌ Cent: Loans effected at Amsterdam.




3,000,000

of the loan of 5,000,000 ⅌ contracts of june 11: 1782 at interest from june 1: 1794
3,000,000



1,000,000

⅌ Contract of june 1: 1787 at interest from june 1: 1794
1,000,000



1,000,000

⅌ Contract of march 13: 1788 at interest from june 1: 1794
1,000,000




5,000,000
 Effected under the late Government.




3,000,000

⅌ Contract of february 1: 1790 at interest from february 1: 1794
3,000,000



2,500,000

⅌ Contract of march 2: 1791 at interest from march 1: 1794
2,500,000



6,000,000

⅌ Contract of december 14: 1791 at interest from septr: 1: 1794
6,000,000



1,000,000

being a reloan of the first instalment due on june 1: 1793 on the loan of f 5,000,000 ⅌ contracts of june 11: 1782; at interest from june 1: 1794
1,000,000



3,000,000

⅌ Contract of April 10: 1794 at interest from january 1: 1794
3,000,000




15,500,000
 Effected under the present Government.
    





Amount of Five ⅌ Cent: Loans

20,500,000




 Four ⅌ Cent: Loans effected at Amsterdam.




2,000,000

⅌ Contract of march 9: 1784, at interest from february 1: 1794 2,000,000





    

to which add premiums, and gratifications which will be payable on said loan 467,500
2,467,500




2,000,000
 Effected under the late Government.




3,000,0002,950,000

⅌ Contract of december 24: 1791, at interest from january 1: 1794 of a loan of 3,000,000 ⅌ contract of august 9: 1792, at interest from june 1: 1794
3,000,0002,950,000




5,950,000
 Effected under the present Government.






Amount of four ⅌ Cent: Loans including premiums and gratifications to amount of 467,500, upon which no interest will be payable if the premiums shall be discharged within six months after having been drawn

8,417,500




 Four and a half ⅌ Cent: Loan effected at Antwerp.




2,050,000

 of a loan of 3,000,000 ⅌ contract dated november 30: 1791, at interest from december 1: 1794. Of this loan f 950,000 have been supressed
2,050,000



    
2,050,000
 Effected under the present Government.






Amount of four and a half ⅌ Cent: Loan

2,050,000


Guilders
30,500,000
 Amount at Interest. Amount to be paid
Guilders
30,967,500


Comptroller’s office January 6: 1795.Oliv Wolcott j. Comptr.
